DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5, 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ma (US 2013/0313961), herein Ma’61, in view of Ma (US 2012/0169206) and Yoshikawa et al. (US 2017/0072458 A) [IDS dated:05/07/2020], herein Yoshikawa.

In regards to claim 5, Ma’61 teaches an electrode material for use in spark plugs or other ignition devices [Abstract, 0002].  The electrode material is a ruthenium-based material in which ruthenium (Ru) is the single largest constituent on a weight percentage (%) basis [0023].  The Ru based material further comprises one or more precious metals other than ruthenium may also be included in the ruthenium-based material. Some examples of suitable precious metals are rhodium (Rh), platinum (Pt), iridium (Ir), palladium (Pd) and combinations thereof. It is also possible for the ruthenium-based material to include one or more rare earth metals or active elements like yttrium (Y), hafnium (Hf), scandium (SC), zirconium (R), lanthanum (La), cerium (Ce), and/or other constituents [0023].  The ruthenium-based material may include at least one of rhenium (Re) and tungsten (W) [0023].  The Ru is from about 50 wt.% to 99 wt.% [0029].  The tungsten is present at between 0.1-10 wt.% [0029].  The precious metal is present from 1 wt.% to 40 wt.% [0029].  The content of the rare earth metals in the ruthenium-based material preferably ranges from about several ppm to about 0.3 wt. % [0032].
Ma’61 does not teach an element from M3 is added to the Ru alloy material.
Ma teaches a ruthenium-based electrode material for use with a spark plug [Abstract].  Ma teaches the Ru material contains Ru as the largest constituent, a precious metal from about 0.1 to about 49.9 wt.% and a refractory metal from about 0.1 to about 49.9 wt.% [0029].  The precious metal is chosen from Rh, Pt, Pd and Ir [0021].  By example, Ma teaches that Rh and Pt are used [0021].  The refractory metal are chosen from tungsten, molybdenum, niobium, tantalum and rhenium [0022].  Ma further teaches that hafnium, nickel and/or gold are added to the electrode material [0031].  Ma teaches the amount of precious metal may be 1-20 wt.%, the amount of a refractory metal may be 0.1-10 wt.%, and the amount of hafnium and nickel may be 0.1-10 wt.% [0030-0031].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added Ni to the Ru material of Ma’61 at the level (0.1-10 wt.% ) taught by Ma.  Further, it would have been obvious to have chosen Hf as the rare earth element as taught by Ma and Ma’61.  One would have been motivated to do so as Ma teaches both Hf and Ni are conventionally known elements for Ru based materials for spark plugs thus one would have had a reasonable expectation of success.  Additionally, the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.
Thus, the Ru material of modified Ma’61 includes Ni and Hf, with the Ni at 0.1-10 wt.% and Hf at about several ppm to about 0.3 wt.% [0032].  The ranges for the precious metal (M1), the refractory metal (M2), Ni (M3) and Hf (M4) overlap the claimed equalities for α, β, γ, δ and ε as well as overlap the sum of β, γ, δ and ε in the final equality. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Ma’61 further teaches the Ru alloy includes a “fibrous” grain structure which is an elongated polycrystalline grain structure that are parallel to the elongation axis [Abstract, 0006, 0023, Fig. 8].   The elongated grain structure has an aspect ratio of 2 or more [0034]. 
Ma’61 does not teach the number of crystal grains in a section in the direction of the major axes of the crystal grains is not more than 260 per 0.1 mm2.
Yoshikawa teaches a metal wire rod composed of an iridium alloy for ignition plugs [abstract, 0002, 0029].  The alloy contains 1-50 wt.% Ru [0015].  At 50 wt.% Ir and 50 wt.% Ru, the alloy composition is 34.46 at.% Ir and 65.54 at.% Ru.  Thus, the Ru is at a maximum ratio.  Thus, the composition overlaps the claimed composition.  The crystal grain is preferably in the form of a columnar crystal extending in the longitudinal direction and the aspect ratio of the crystal grain is 1.5 or more [0017].  The number of crystal grains in a cross-sectional area in a longitudinal direction of 0.25 mm2 is 20 or less thus the alloy is made polycrystalline [0012, 0017].  This overlaps the claimed range.  
Yoshikawa expressly teaches that the number of crystals in any region of a cross-section in a longitudinal direction is specified to regulate the surfaces of grain boundaries. The grain boundaries serve as original points for high-temperature degradation damage, and therefore the grain boundaries should be restricted [0011-0012].  As such, the number of crystals in any region of a cross-section in a longitudinal direction is considered a result effective variable.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to have adjusted the number of crystals in any region of a cross-section in a longitudinal direction for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
Ma’61 further teaches the Ru alloy is elongated into a wire with a diameter that ranges from about 0.35 mm to 1.05 mm [0042]. This is within the claimed range.  Ma’61 further teaches the Ru alloy may be formed into an L-shape [0020].  Thus, it is expected that the wire of modified Ma’61 is capable of bending to 90° without breaking.
Additionally, modified Ma’61 teaches an alloy with a substantially similar composition to the claimed composition having a similar microstructure in terms of grain shape and number.  Since the alloy of modified Ma’61 is substantially similar to that of the claimed alloy the physical properties are expected to be similar including the wire being capable of bending to 90° without breaking, see In re Best.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.


In regards to claim 7, Ma’61 does not teach hardness of the Ru alloy.
 Yoshikawa further teaches that the Vickers hardness at any part of the metal member is 200 Hv or more and less than 400 Hv [0011].
Yoshikawa expressly teaches the hardness range is specified as such due to limiting the residual strain in the material [0013].  When the hardness is too high the material has excessive residual strain, and when the wire rod is exposed to a high temperature equal to or higher than a recrystallization temperature, the grain boundary area may increase due to recrystallization, leading to an increase in oxidative consumption amount [0018]. The material is softened due to recrystallization, and the reduction in hardness/strength is combined with an increase in grain boundary area to increase the possibility that material rupture occurs with grain boundaries as original points [0018]. On the other hand, use of a wire rod having a hardness of less than 200 Hv is not preferable because it does not have a required strength in a normal temperature range [0018].  As such, the Vickers hardness of the material is a result effective variable.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to have adjusted the Vickers hardness of the alloy for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
Additionally, modified Ma’61 teaches an alloy with a substantially similar composition to the claimed composition having a similar microstructure in terms of grain shape and number.  Since the alloy of modified Ma’61 is substantially similar to that of the claimed alloy the physical properties are expected to be similar including the hardness, see In re Best.


In regards to claim 11, Ma’61 teaches an electrode material for use in spark plugs or other ignition devices [Abstract, 0002].  The electrode material is a ruthenium-based material in which ruthenium (Ru) is the single largest constituent on a weight percentage (%) basis [0023].  The Ru based material further comprises one or more precious metals other than ruthenium may also be included in the ruthenium-based material. Some examples of suitable precious metals are rhodium (Rh), platinum (Pt), iridium (Ir), palladium (Pd) and combinations thereof. It is also possible for the ruthenium-based material to include one or more rare earth metals or active elements like yttrium (Y), hafnium (Hf), scandium (SC), zirconium (R), lanthanum (La), cerium (Ce), and/or other constituents [0023].  The ruthenium-based material may include at least one of rhenium (Re) and tungsten (W) [0023].  The Ru is from about 50 wt.% to 99 wt.% [0029].  The tungsten is present at between 0.1-10 wt.% [0029].  The precious metal is present from 1 wt.% to 40 wt.% [0029].  The content of the rare earth metals in the ruthenium-based material preferably ranges from about several ppm to about 0.3 wt. % [0032].  Ma’61 further teaches the Ru alloy is elongated into a wire with a diameter that ranges from about 0.35 mm to 1.05 mm [0042].  
Ma’61 does not teach an element from M3 is added to the Ru alloy material.
Ma teaches a ruthenium-based electrode material for use with a spark plug [Abstract].  Ma teaches the Ru material contains Ru as the largest constituent, a precious metal from about 0.1 to about 49.9 wt.% and a refractory metal from about 0.1 to about 49.9 wt.% [0029].  The precious metal is chosen from Rh, Pt, Pd and Ir [0021].  By example, Ma teaches that Rh and Pt are used [0021].  The refractory metal are chosen from tungsten, molybdenum, niobium, tantalum and rhenium [0022].  Ma further teaches that hafnium, nickel and/or gold are added to the electrode material [0031].  Ma teaches the amount of precious metal may be 1-20 wt.%, the amount of a refractory metal may be 0.1-10 wt.%, and the amount of hafnium and nickel may be 0.1-10 wt.% [0030-0031].  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have added Ni to the Ru material of Ma’61 at the level (0.1-10 wt.% ) taught by Ma.  Further, it would have been obvious to have chosen Hf as the rare earth element as taught by Ma and Ma’61.  One would have been motivated to do so as Ma teaches both Hf and Ni are conventionally known elements for Ru based materials for spark plugs thus one would have had a reasonable expectation of success.  Additionally, the “selection of a known material based on its suitability for its intended use [supports] a prima facie obviousness determination.”  See MPEP 2144.07.
Thus, the Ru material of modified Ma’61 includes Ni and Hf, with the Ni at 0.1-10 wt.% and Hf at about several ppm to about 0.3 wt.% [0032].  The ranges for the precious metal (M1), the refractory metal (M2), Ni (M3) and Hf (M4) overlap the claimed equalities for α, β, γ, δ and ε as well as overlap the sum of β, γ, δ and ε in the final equality. 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Ma’61 further teaches the Ru alloy includes a “fibrous” grain structure which is an elongated polycrystalline grain structure that are parallel to the elongation axis [Abstract, 0006, 0023, Fig. 8].   The elongated grain structure has an aspect ratio of 2 or more [0034]. 
Ma’61 does not teach the number of crystal grains in a section in the direction of the major axes of the crystal grains is not more than 260 per 0.1 mm2.
Yoshikawa teaches a metal wire rod composed of an iridium alloy for ignition plugs [abstract, 0002, 0029].  The alloy contains 1-50 wt.% Ru [0015].  At 50 wt.% Ir and 50 wt.% Ru, the alloy composition is 34.46 at.% Ir and 65.54 at.% Ru.  Thus, the Ru is at a maximum ratio.  Thus, the composition overlaps the claimed composition.  The crystal grain is preferably in the form of a columnar crystal extending in the longitudinal direction and the aspect ratio of the crystal grain is 1.5 or more [0017].  The number of crystal grains in a cross-sectional area in a longitudinal direction of 0.25 mm2 is 20 or less thus the alloy is made polycrystalline [0012, 0017].  This overlaps the claimed range.  
Yoshikawa expressly teaches that the number of crystals in any region of a cross-section in a longitudinal direction is specified to regulate the surfaces of grain boundaries. The grain boundaries serve as original points for high-temperature degradation damage, and therefore the grain boundaries should be restricted [0011-0012].  As such, the number of crystals in any region of a cross-section in a longitudinal direction is considered a result effective variable.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to have adjusted the number of crystals in any region of a cross-section in a longitudinal direction for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
Ma’61 further teaches the Ru alloy is elongated into a wire with a diameter that ranges from about 0.35 mm to 1.05 mm [0042]. This is within the claimed range.  Ma’61 further teaches the Ru alloy may be formed into an L-shape [0020].  Thus, it is expected that the wire of modified Ma’61 is capable of bending to 90° without breaking.
Additionally, modified Ma’61 teaches an alloy with a substantially similar composition to the claimed composition having a similar microstructure in terms of grain shape and number.  Since the alloy of modified Ma’61 is substantially similar to that of the claimed alloy the physical properties are expected to be similar including the wire being capable of bending to 90° without breaking, see In re Best.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. [citation omitted]  Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art.

In regards to claim 12, Ma’61 does not teach hardness of the Ru alloy.
 Yoshikawa further teaches that the Vickers hardness at any part of the metal member is 200 Hv or more and less than 400 Hv [0011].
Yoshikawa expressly teaches the hardness range is specified as such due to limiting the residual strain in the material [0013].  When the hardness is too high the material has excessive residual strain, and when the wire rod is exposed to a high temperature equal to or higher than a recrystallization temperature, the grain boundary area may increase due to recrystallization, leading to an increase in oxidative consumption amount. The material is softened due to recrystallization, and the reduction in hardness/strength is combined with an increase in grain boundary area to increase the possibility that material rupture occurs with grain boundaries as original points. On the other hand, use of a wire rod having a hardness of less than 200 Hv is not preferable because it does not have a required strength in a normal temperature range [0018].  As such, the Vickers hardness of the material is a result effective variable.
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date to have adjusted the Vickers hardness of the alloy for the intended application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). 
It has been held that the discovery of the optimum value of a result effective variable in a known process is ordinarily within the skill in the art. In re Boesch and Slaney, 205 USPQ 215 (CCPA 1980).
Additionally, modified Ma’61 teaches an alloy with a substantially similar composition to the claimed composition having a similar microstructure in terms of grain shape and number.  Since the alloy of modified Ma’61 is substantially similar to that of the claimed alloy the physical properties are expected to be similar including the hardness, see In re Best.

Response to Arguments
Applicant's arguments filed 06/06/2022 have been fully considered but they are not persuasive.   In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the alloy of Yoshikawa has an alloy composition which reads on the claimed alloy in the alloy contains 1-50 wt.% Ru [0015].  At 50 wt.% Ir and 50 wt.% Ru, the alloy composition is 34.46 at.% Ir and 65.54 at.% Ru.  Further, both Ma’61 and Yoshikawa are directed to materials for spark plugs, thus the requirements for the materials should be similar.  It is noted that Yoshikawa is used to teach the number of crystals in any region of a cross-section in a longitudinal direction is specified to regulate the surfaces of grain boundaries. The grain boundaries serve as original points for high-temperature degradation damage, and therefore the grain boundaries should be restricted [0011-0012].  Applicant has not given any reason why the grain boundaries of the alloy of Ma’61 would not behave in a similar matter to those of Yoshikawa.  This teaching of restricting the number of grain boundaries appears to be applicable regardless of the exact alloy composition.  Thus, applicant’s argument is not persuasive.
Applicant further argues that the combination fails to teach the wire being capable of bending 90° without breaking.  Applicant refers to the NPL Yokota et al. to show that Ru wires are not a flexible as Ir wires when processed in the same method.  While this may be true in the NPL this is not persuasive as Ma’61 method of processing the wire is not the same as the NPL document.  Ma’61 is drawn to a Ru alloy with improved ductility [0026, 0033-0035].  Ma’61 further teaches the Ru alloy is elongated into a wire with a diameter that ranges from about 0.35 mm to 1.05 mm [0042]. This is within the claimed range.  Ma’61 further teaches the Ru alloy may be formed into an L-shape, thus showing the ductility of the alloy [0020].  Thus, it is expected that the wire of modified Ma’61 is capable of bending to 90° without breaking.  
Additionally, modified Ma’61 teaches an alloy with a substantially similar composition to the claimed composition having a similar microstructure in terms of grain shape and number.  Since the alloy of modified Ma’61 is substantially similar to that of the claimed alloy the physical properties are expected to be similar including the wire being capable of bending to 90° without breaking, see In re Best.  Thus, the rejections stand as set forth above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A COLLISTER whose telephone number is (571)270-1019. The examiner can normally be reached Mon.-Fri. 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH COLLISTER/Primary Examiner, Art Unit 1784